FILED
                             NOT FOR PUBLICATION                            APR 01 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 VIRGINIA LEGASPI,                                No. 08-17163

               Plaintiff - Appellant,             D.C. No. 2:07-cv-00291-FCD-
                                                  GGH
   v.

 ST. JOSEPH’S MEDICAL CENTER OF                   MEMORANDUM *
 STOCKTON; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                         for the Eastern District of California
                    Frank C. Damrell, Jr., District Judge, Presiding

                              Submitted March 16, 2010 **


Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Virginia Legaspi appeals from the district court’s order dismissing her Labor

Management Relations Act action for failure to prosecute. We have jurisdiction

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

EN/Research
under 28 U.S.C. § 1291. We review for an abuse of discretion, Ghazali v. Moran,

46 F.3d 52, 53 (9th Cir. 1995) (per curiam), and we affirm.

       The district court did not abuse its discretion by dismissing the action

where Legaspi’s conduct prejudiced defendants’ ability to defend the action and

the court had already warned Legaspi several times that failure to comply with the

court’s orders could result in dismissal of her action. See id. at 53-54 (outlining

factors to consider before dismissing an action for failure to follow a district

court’s local rules).

       Similarly, the district court did not abuse its discretion by denying Legaspi’s

motion for leave to file an untimely opposition because her failure to prosecute was

neither negligent nor excusable. See Briones v. Riviera Hotel & Casino, 116 F.3d
379, 381-82 (9th Cir. 1997) (per curiam) (observing that as a general rule “pro se

litigants are not excused from following court rules”).

       Legaspi’s remaining contentions are unpersuasive.

       AFFIRMED.




EN/Research                                2                                       08-17163